Citation Nr: 1539383	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  11-31 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim seeking entitlement to service connection for asthma.

2.  Entitlement to service connection for tremor of the bilateral upper extremities.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California denying reopening of a service connection claim for asthma.  The Veteran also perfected an appeal of his claim seeking service connection for tremor of the bilateral upper extremities, which was denied in a September 2013 rating decision.

In June 2015, the Veteran testified as to the claim to reopen at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

The issue of entitlement to service connection for tremor of the bilateral upper extremities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for asthma was last denied in a June 1973 rating decision.  The Veteran did not submit new and material evidence within one year of that decision or initiate an appeal.  The decision became final.
 
2.  The evidence submitted since the June 1973 rating decision does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for asthma.

CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim of entitlement to service connection for asthma.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In claims to reopen, while VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, it is required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352 (Fed. Cir. 2012).  The duty to notify was satisfied in a January 2010 letter to the Veteran.

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records and lay statements from the Veteran are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his claim.

The Veteran has not been afforded a VA examination to determine the etiology of his asthma.  However, VA need not conduct an examination or obtain a medical opinion with respect to the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II.  New and Material evidence

The Veteran seeks to reopen a previously denied claim seeking service connection for asthma.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim. Shade v. Shinseki, 24 Vet. App. 110 (2010).  
	
VA must review all of the evidence submitted since the last final decision on any basis in order to determine whether the claim may be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's original claim of service connection for asthma was denied on the merits in a June 1973 rating decision because the RO determined that the evidence of record showed the Veteran's asthma clearly pre-existed service and was not shown to have been aggravated by active duty service.  The Veteran did not appeal the rating decision, and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The evidence at the time of the June 1973 rating decision consisted of the Veteran's service medical records.

In January 2010, the Veteran sought to reopen his claim of service connection for asthma.  Evidence received since the last final June 1973 rating decision include numerous private treatment records that note the Veteran was diagnosed with unspecified asthma.  Also of record a June 2015 private treatment record in which the examiner detailed the Veteran's reports of the origins of his asthma.  

The evidence is new because it was not of record at the time of the prior final June 1973 rating decision.  However, the newly obtained evidence is not material because it does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim.  The recently submitted evidence does not provide any indication that the Veteran's current asthma diagnosis was either caused or aggravated by his active duty military service.  The evidence submitted does not raise a reasonable possibility of substantiating the claim for service connection for asthma.  Additional evidence, which consists merely of records of post-service treatment that do not indicate in any way that a condition is service-connected, is not new and material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).  

The Board finds that the additional evidence received since the last final June 1973 rating decision, considered in conjunction with the record as a whole, does not raise a possibility of substantiating the claim for entitlement to service connection for asthma; therefore, the Veteran's claim to reopen must be denied.   The newly received evidence reflects clinical evidence of a diagnosis of asthma.  However, none of the evidence connects the Veteran's asthma to service.  As such, there is no basis on which to reopen his claim. 

As for the Veteran's assertions that his asthma was permanently aggravated by active duty service, the Board finds they are not "new" as they are cumulative and redundant of his prior assertions.  Further, the Veteran is competent to report his symptoms, such as difficulty breathing, but he is not competent to state that his asthma was either caused or permanently aggravated by active duty service.  Such a complex medical opinion falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  

The Veteran's statements and recently submitted medical evidence do not, even in light of all the evidence old and new, raise a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has not been received to reopen his service connection claim for asthma.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for asthma is denied.


REMAND

In his July 2015 substantive appeal (Form 9) concerning the issue of entitlement to service connection for tremor of the bilateral upper extremities, the Veteran indicated that he wanted a Board hearing by live videoconference on this issue.  

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  As the Veteran has not yet been afforded the opportunity to offer testimony on this particular issue on appeal, and because the RO currently schedules Board video conference and Travel Board hearings, a remand of this matter to the RO for scheduling of the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the RO the earliest available opportunity on the issue of entitlement to service connection for tremor of the bilateral upper extremities.  Notify the Veteran and his representative of the date and time of the hearing.  After the hearing, return the claims file to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


